J-S68017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    JOHN WARD                                   :
                                                :
                       Appellant                :   No. 188 WDA 2018

             Appeal from the Judgment of Sentence August 28, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0003195-2017

BEFORE:      SHOGAN, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                              FILED DECEMBER 31, 2018

        Appellant, John Ward, appeals from the August 28, 2017 Judgment of

Sentence imposed following his conviction of False Identification to Law

Enforcement, 18 Pa.C.S. § 4914(a).             On appeal, Appellant challenges the

sufficiency of the evidence in support of his conviction. After careful review,

we reverse.1

        The relevant facts and procedural history, as gleaned from the record,

including the trial court’s July 31, 2018 Pa.R.A.P. 1925(a) Opinion, are as

follows.    On February 1, 2017, Pittsburgh Police responded to a Mayor’s

Complaint for Building 1729, Apartment 36, of Allegheny Dwellings.2 While

on the scene, Officer Jenny Monteleone observed a man, later identified as

____________________________________________


1   We also deny Appellant’s Application to Expedite.

2A Mayor’s Complaint is a complaint submitted to the City of Pittsburgh’s 311
service.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68017-18



Appellant’s brother, Lyeneil Ward, exit Apartment 36. When Lyeneil saw the

officers, he placed his hands in the air and stated, “I got a little bit of weed on

me.”

       A short time later, Ramesha McMiller and Appellant exited the

apartment. Officer Monteleone stopped Appellant and asked him his name

and date of birth. Appellant gave the name “Darnell Smith” with a birthdate

of October 22, 1987, and stated that he was 27 years old.

       Officer Monteleone calculated “Darnell Smith’s” age based on the

birthday Appellant had given as 29, not 27 as Appellant had stated.             In

addition, Officer Monteleone realized that Appellant matched the description

on an active warrant for “John Ward.”

       Officer Monteleone informed Appellant that he was under official

investigation, and that she would charge him with False Identification to Law

Enforcement if he did not provide true information regarding his identity.

Appellant responded with “Fuck you. Take me to jail then for the false ID.”

Upon arrival at the Allegheny County Jail, police identified Appellant as John

Ward. Notably, after Officer Monteleone informed Appellant that he was under

official investigation, Appellant did not falsely identify himself.        Rather,

Appellant provided no further identification.

       The Commonwealth charged Appellant with various violations of the

Uniform Firearms Act and False Identification to Law Enforcement. Following

a stipulated non-jury trial, on August 28 2017, the trial court convicted




                                       -2-
J-S68017-18



Appellant of False Identification to Law Enforcement.      That same day, the

court sentenced Appellant to a one-year period of probation.

      On September 11, 2017, Appellant filed a Petition to Accept Post-

Sentence Motion Nunc Pro Tunc, as well as a Post-Sentence Motion. The trial

court granted Appellant’s Petition to Accept Post-Sentence Motion Nunc Pro

Tunc; however, on January 9, 2018, it denied Appellant post-sentence relief.

      This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant’s sole claim on appeal is that the Commonwealth’s evidence

was insufficient to sustain his conviction for False Identification to Law

Enforcement because it did not establish that Appellant provided false

identification after being informed he was under an official investigation.

Appellant’s Brief at 9-10. We agree.

      “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation marks and

citations omitted).    The Crimes Code defines False Identification to Law

Enforcement as follows:




                                      -3-
J-S68017-18


      (a)   Offense defined.--A person commits an offense if he
            furnishes law enforcement authorities with false information
            about his identity after being informed by a law
            enforcement officer who is in uniform or who has identified
            himself as a law enforcement officer that the person is the
            subject of an official investigation of a violation of law.

18 Pa.C.S. § 4914(a) (emphasis added).

      The statute is clear that a defendant is guilty of False Identification to

Law Enforcement if he provides false identification after he is informed by a

law enforcement officer that he is the subject of an official investigation. See

In re D.S., 39 A.3d 968, 969 (Pa. 2012) (explaining that, to sustain a

conviction under Section 4914(a), a defendant must falsely identify himself

after he is informed that he is under official investigation); see also

Commonwealth v. Barnes, 14 A.3d 128, 131 (Pa. Super. 2011) (same).

See generally Commonwealth v. Kitchen, 181 A.3d 337 (Pa. Super. 2018)

(en banc) (discussing In re D.S. and Barnes).

      In the instant case, the undisputed evidence of record supports

Appellant’s claim that he did not falsely identify himself to Officer Monteleone

after she informed him that he was under an official investigation.         The

Commonwealth has, thus, failed to prove an element of the crime beyond a

reasonable doubt and the evidence was insufficient as a matter of law to

sustain Appellant’s conviction. Accordingly, we reverse Appellant’s conviction.

      Judgment of Sentence vacated.      Conviction reversed.    Application to

Expedite denied. Jurisdiction relinquished.




                                     -4-
J-S68017-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2018




                          -5-